 

 

USDS SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

 

 

DATE FILED: .5.-24-2/_

FELIX SANTOS, ET AL.,

 

 

 

 

 

 

Plaintiffs,

20-cv-1664 (JGK)
- against -

ORDER

 

WEST 4TH STREET REST. CORP., ET AL

F

Defendants.

 

JOHN G. KOELTL, District Judge:
The parties should submit their proposed settlement and
explanation of fairness together with any requested attorney's

fees and support for such an award by June 4, 2021.

SO ORDERED.

Dated: New York, New York
May 25, 2021

 

Ay G[ele

“~f- John G. Keeltl
“United States District Judge

 
